IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: H.H., A/K/A H.P.,    : No. 186 WAL 2018
A MINOR                                  :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: S.V., MOTHER                : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.